On the Merits.
Per Curiam.
2. This is a suit for divorce upon the ground of cruel and inhuman treatment, rendering life burdensome. The parties were married January 31,1881, and the cruel treatment of which plaintiff complains, consisting of assaults upon her person, commenced in 1883, and continued from time to time down to near the day of their separation. The manner of these assaults it is not necessary to describe, more than to say that the evidence shows them to have been brutal, and out of proportion to any provocation that may have induced them. Along with the administration of physical chastisement, the defendant used toward plaintiff vile, offensive, and abusive language, calculated to wouud her feelings, humiliate, and degrade her. In October prior to the commencement of this suit, he applied to her abusive language, threatened to and did beat her, so that she was compelled to leave home, and thereupon she ceased to live with him. She at ho time, however, resorted to personal violence, or visited upon him any physical chastisement. Notwithstanding her conduct was not what marital ethics would *96approve, liis cruelty to her was entirely out of proportion to the provocation, unjustifiable, and unmerited. The. divorce, therefore, wms properly granted, and the decree must be affirmed.
3. The court below found that the plaintiff was without money or means to conduct the'suit or pay attorney’s fees ; that she had received no money from the property involved' since October 10, 1897; and that $300 was a reasonable sum to be allowed for her support and maintenance meanwhile, and allowed her that sum in the decree. Since the case came here, application has been made for a further allowance, to cover costs incident to " the delay, trouble, and expense attending the appeal, it being alleged that she was without money and means to enable her to carry on or further prosecute her defense. We then refused to grant further alimony pendente lite, for the reason that we were without jurisdiction to that end. Having the case now for final disposition upon its merits, we may grant such relief in the way of an additional allowance as may seem proper, consistent with and in pursuance of the proofs submitted respecting the same. The allowance granted by the court below was designed for her support and maintenance during the pendency of the suit in that court. She should now be allowed an additional sum, sufficient to reimburse her for the reasonable outlay and expense attendant upon the appeal; and, deeming the sum of $100 sufficient for that purpose, the decree here will include that sum, in addition to. her costs and disbursements in both courts. Affirmed.